Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Yamamoto discloses packaging system that comprises, inter alia, multiple antennas, feedline pillar, and antenna substrate, wiring layers, however, Yamamoto fails to teach  forming a temporary bonding layer on a supporting substrate, forming a rewiring layer on the temporary bonding layer, wherein the rewiring layer comprises a first surface coupled to the temporary bonding layer, and a second surface being opposite to the first surface, fabricating a first antenna layer on the second surface of the rewiring layer, wherein the first antenna layer is electrically connected to the rewiring layer, fabricating first metal feedline pillars on the first antenna layer, the first metal feedline pillars are electrically connected to the first antenna layer, encapsulating the first metal feedline pillars with a first packaging layer, the top surfaces of the first metal feedline pillars are exposed on the first packaging layer, fabricating a second antenna layer on the first packaging layer, the second antenna layer is electrically connected to the first metal feedline pillars, fabricating second metal feedline pillars on the second antenna layer, the second metal feedline pillars are electrically connected to the second antenna layer, encapsulating the second feedline pillars with a second packaging layer, the top surfaces of the second feedline pillars are exposed on the second packaging layer, fabricating a third antenna layer on the second packaging layer, the third antenna layer is electrically connected to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845